Title: From George Washington to Lieutenant General William Howe, 12 December 1776
From: Washington, George
To: Howe, William



Sir
Bucks County [Pa.] Decr 12th 1776

The Inclosed Lists which I have taken the liberty of transmitting, comprehend the Officers belonging to your Army who were returned on the 4, 7 & 8th Current by Colo. Moylan in pursuance of my direction. I have affixed agt their names such belonging to us as I wish to have released, and who are of the same rank except in the instance of Colo. Allen. His exchange on account of his long imprisonment I have been particularly instructed to propose.
The Officers whose enlargement I now require are cheifly on parole and of those who were sent from Canada by Genl Carleton. In respect to the Privates, you will be pleased to direct an equal number to be returned out of those who were made Prisoners on Long Island on the 27th of Aug. including six Volunteers described in one of the Lists.
I thank you for the ready attention that was had to the return of Major Bird and Others who came out with him in exchange for the Officers who went from Brunswick, but I must request that upon any future occasions the particular Officers to be returned, shall be of my appointment or some person authorized for the purpose.
I cannot conclude this Letter without mentioning the severe treatment of Monsr Wiebert. This Gentlemen who was made Prisoner on the 16th Ulto with the Garrison on York Island & who holds the Rank of a Lieut. Colo. in our service I am credibly informed has been committed to the Provost Guard and is there detained, suffering all the inconveniences of a Jail. I am persuaded this treatment is without your knowledge and that the complaint will be removed as soon as it is discovered.
